Citation Nr: 1129568	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-35 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to an increased rating for mild left ulnar neuropathy, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for conversion disorder, currently evaluated as 50 percent disabling.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from December 1985 to February 1988.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2008 for further development.  The Veteran testified at a hearing before the Board at the RO in June 2008.  A transcript is of record.

Both additional evidence and written waivers of preliminary RO review were received at the Board in June 2011 and July 2011.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  The Veteran submitted January 2009 and July 2011 letters from a VA medical doctor stating that she is unable to be gainfully employed.  In the present case, the Board finds an indication in the record that reasonably raised a claim of entitlement to a TDIU.   

The issues of entitlement to service connection for headache disability has been raised by the record (specifically, in a statement received in January 2009), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for low back disability and entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left ulnar neuropathy is manifested by moderate incomplete paralysis of the nerve.

2.  The Veteran's service-connected conversion disorder is not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation of 20 percent, but no higher, for the Veteran's service-connected mild left ulnar neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8516 (2010).

2.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected conversion disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130 and Code 9424 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in December 2003.  The RO provided the appellant with additional notice in September 2004, subsequent to the February 2004 adjudication.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  
                                                                           
The RO provided the appellant with more notice in May 2008, subsequent to the February 2004 adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio, 16 Vet. App. 183, identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the September 2004 and May 2008 notices were not provided prior to the February 2004 adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in an August 2005 statement of the case and March 2010 supplemental statement of the case, following the provision of notice September 2004 and May 2008, respectively.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; obtained SSA records; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in October 2004; and afforded the Veteran the opportunity to give testimony before the Board at the RO in June 2008.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claims that the severity of her service-connected mild left ulnar neuropathy and conversion disorder warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

I.  Ulnar Neuropathy

A February 2005 treatment record from Michael Slutzky, M.D. shows that the Veteran is right hand dominant.  Since the Veteran's claim involves left ulnar neuropathy, disability ratings specifically for the minor hand will be considered.  

The Veteran's service-connected mild left ulnar neuropathy has been rated by the RO under the provisions of Diagnostic Code 8516.  Under this regulatory provision for the minor hand, a rating of 10 percent is warranted where there is mild incomplete paralysis of the ulnar nerve; a rating of 20 percent is warranted where there is moderate incomplete paralysis of the ulnar nerve; a rating of 30 percent is warranted where there is severe incomplete paralysis of the ulnar nerve; and a maximum rating of 50 percent is warranted for complete paralysis of the ulnar nerve; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hyphen are eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 

The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for compete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The rating for the peripheral nerves are for unilateral involvement.  38 C.F.R. § 4.124a. 

The Board notes that range of motion of the wrist is 70 degrees dorsiflexion (extension), palmar flexion is 80 degrees, ulnar deviation is 45 degrees, and radial deviation is 20 degrees.  38 C.F.R. § 4.71, Plate I.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

A December 2002 private treatment record from Kuldeep S. Sidhu, M.D. shows that wrist movements were normal.

When the Veteran was afforded a VA examination in October 2004, the VA examiner found that the Veteran's wrist joint's general appearance was abnormal.  Range of motion was as follows: dorsiflexion was 70 degrees, palmar flexion was 80 degrees.  Range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The VA examiner found that the left ulnar nerve involvement revealed findings of neuritis.  He noted that there was motor dysfunction with findings of weakness #4 and 5 finger, and motor power is with findings of 4/5.  It was additionally noted that there was sensory dysfunction with findings of numbness in the ulnar distribution in the left hand.

A December 2004 treatment record from Dr. Slutzky noted that the Veteran complained of pain in the left hand that did not have any relief or improvement of symptoms since the 2002 carpal tunnel release.  The Veteran described nocturnal numbness and tingling, and pain during the day with weakness.  Dr. Slutzky noted that there was positive Tinel's and Phalen's signs, and positive median nerve compression test.  Thenar tone was normal in sensory exam was grossly intact.  
Dr. Slutzky diagnosed left carpal tunnel syndrome status post release.

A February 2005 treatment record from Dr. Slutzky shows that the Veteran dropped things with her left hand, but denied any pain or numbness in the proximal left upper extremity or forearm.  She said that she worked three years prior and attributed her symptoms to constant typing, which she did at the postal service 10 to 12 hours per day, six days a week from 1998 to 2001.  Upon physical examination, it was noted that the left hand and wrist showed no swelling, warmth or erythema.  It was noted that "[l]eft wrist Tinel's test, Phalen's test no apparent distress median nerve compression test are positive."  Dr. Slutzky found that there was diminished sensation to light touch in the left third digit compared to the right hand, otherwise no other loss of sensation was present in the left upper extremity.  There was no atrophy noted in the left thenar, hyposthenia or had interossei muscles.  Strength was 5/5 in the bilateral upper extremity major myotomes including the left abductor pollicis brevis muscle.

A September 2005 treatment record from Marietta Surgical Center shows that the Veteran underwent a revision of left carpel tunnel release with decompression of median nerve, left wrist and hand. 

An October 2005 private treatment record from Dr. Slutzky reported that the Veteran was status post left carpel tunnel release for left carpal tunnel syndrome.  The Veteran had no pain, and her numbness and tingling had resolved.  While there was little weakness, it appeared to Dr. Slutzky that it was improving.  He noted that on examination, there was excellent full range of motion.  He believed that the Veteran could resume work and follow-up with him as needed.
  
An August 2006 private treatment report from Dr. Slutzky shows that the Veteran reported intermittent locking/triggering in her left thumb, but denied any numbness or tingling.

In March 2007, the Veteran saw Dr. Slutzky, again, who advised her to have surgery for her left thumb since she had been injected several times to her flexor sheath with no long-term relief.  The Veteran's thumb was starting to bother her again with some locking and triggering.

An August 2007 private treatment report from O. Scott Swayze, M.D. shows that the Veteran had numbness on the tips of her fingers, but no real weakness with grip strength in her hand. 

At the June 2008 hearing before the Board at the RO, the Veteran reported tingling and pain in the left hand.  She testified that she could grab things, however, she would tend to drop heavier items at times.  She further testified that she could move her fingers independently.  

A July 2008 treatment report from Dr. Slutzky shows that the Veteran had continued discomfort to the left thumb.  It was noted that she previously had trigger thumb release and bilateral carpel tunnel.  Dr. Slutzky observed that there was no dorsal or palmar masses noted; both thenar/hypothenar were without atrophy; and there was no intrinsic wasting.  He noted "A-1 pulley moderately tender affected digit, triggering with flexion of PIP [proximal interphalangeal] joint."  There was "decreased flexion MCP [metacarpophalangeal joint], PIP joints affected digit."  There was no instability to digits.  There was decreased grip strength and motor function was intact.  There were no sensory deficits.  Dr. Slutzky diagnosed tenosynovitis left thumb.  He treated her with an injection.  He noted that the Veteran was to return to light duty work and to follow up with him as needed.

After reviewing the above evidence, the Board believes a reasonable doubt exists as to the question of whether the pertinent symptoms more nearly approximate the disability picture compatible with moderate incomplete paralysis so as to warrant the next higher rating of 20 percent.  The Veteran has complained of tingling and numbness, and Tinel's and Phalen's signs were positive.  

However, a rating in excess of 20 percent is not warranted.  The disability picture does not approach one which could be described as severe incomplete paralysis.  In this regard, the Board notes that the Veteran was able to move her fingers independently.  While she reported dropping heavier items, the Veteran was able grip.  As noted in an August 2007 treatment report from Dr. Swayze, the Veteran had no real weakness with grip strength in her hand.  An October 2004 VA examination showed that motor power was 4 out of 5.  While there was decreased grip strength and decreased flexion of the PIP joint, the Board notes that motor function was intact and there were no sensory deficits as noted in Dr. Slutzky's July 2008 treatment report.  Thus, a rating of 30 percent is not warranted.       

While there was decrease flexion MCP observed by Dr. Slutzky in July 2008, there was no evidence of "griffin claw" deformity, loss of extension of ring and little finger and no evidence that the Veteran could not adduct her thumb to warrant the maximum rating of 50 percent.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein.

II.  Conversion

The Veteran's service-connected conversion disorder has been rated by the RO under the provisions of Diagnostic Code 9424.  Under the criteria for conversion disorder (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9424), a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further appears to have acknowledged that without those examples, differentiating between evaluations would be extremely ambiguous.  Id. at 442.

An August 2004 VA treatment record shows that the Veteran was taking medication for her depression, but believed it was not helping.  She reported sleeping too much and eating less.

When the Veteran was afforded a VA examination in October 2004, she reported loss of appetite with weight loss, insomnia, withdrawn behaviors, loss of interests, irritability and anger, poor concentration, feeling overwhelmed, nausea and heat/cold intolerances.  She also reported that she had no social support outside the care of her mother.  She revealed she was divorced and had no friends or romantic interests.    

Upon mental status examination, the VA examiner found that the Veteran was not a reliable historian since she left many items on the medical history blank, failed to mention a psychiatric hospitalization, could not recall the name of a doctor with whom she reported seeing several times a week for several months last year, and reported significant history though record were lacking.  The VA examiner found that orientation was within normal limits and that appearance and hygiene were appropriate.  The VA examiner noticed that the Veteran's behavior was not appropriate with signs of irritability.  Affect and mood were deemed abnormal with depressed mood.  The VA examiner noted that the depression did not affect her ability to function independently and effectively.  Communication and speech were within normal limits.  There were no panic attacks, delusions, hallucinations and obsessional rituals.  Thought processes were seen as appropriate.  The VA examiner observed that judgment was not impaired.  Abstract thinking was deemed normal, and memory was found to be within normal limits.  Suicidal and homicidal ideations were absent.  The VA examiner diagnosed major depressive disorder, which he noted was a progression of conversion disorder.  The VA examiner explained that the Veteran no longer reported seizure-like activity with her conversion disorder diagnosis.  The GAF score was 50.

When the Veteran was seen at the VA in January 2005, she expressed a willingness to try medication adjustment and alternative intervention for depression.  The doctor diagnosed major depression and conversion disorder by history.  She was assigned a GAF score of 55.

An October 2006 VA treatment report shows that the Veteran reported that her major depression was worsening and that her medications were ineffective.  She requested to be seen by a psychiatrist. 

An April 2007 VA treatment report shows that she complained of chronic depression with withdrawal, tearfulness, anger, rage, anxiety, sleep disturbance, decreased appetite, isolation, and hopelessness.  Upon mental status examination, it was observed that the Veteran was neatly groomed and her attention/concentration was sufficient.  Speech was described as soft and clear/coherent.  The VA examiner found that the Veteran was cooperative and open.  Mood was seen as dysphoric and affect blunted.  Thought process and content were noted as relevant.  The Veteran was oriented to time, place, person and situation.  The Veteran reported that her memory was intact.    

Another VA treatment report dated that same day in April 2007 shows that she complained of depressed mood, insomnia, poor appetite and energy.  She also reported feelings of hopelessness, but denied any suicidal or homicidal ideation.  

At the June 2008 hearing before the Board at the RO, the Veteran testified that she was easily irritated, did not like to be bothered by anyone, and was overwhelmed by the little things.

Based on the evidence, there is no question that the Veteran suffers significant disability due to her service-connected psychiatric disability.  In light of the October 2004 examiner's comment that the major depressive disorder was a progression of the conversion disorder, the Board has considered all of the Veteran's psychiatric symptoms for purposes of determining the appropriate evaluation to be assigned.  After applying the facts to the regulatory rating criteria, the Board is compelled to finds that the preponderance of the evidence is against entitlement to a rating in excess of the current 50 percent at this time.  It appears that the current 50 percent rating adequately contemplates the impairment which has been demonstrated.  

While the Veteran did appear to have difficulty in adapting to stressful circumstances in which she could not be bothered by anyone and would become overwhelmed, overall, a rating of 70 percent is not warranted.  Here, the Veteran continuously denied suicidal ideation and an October 2004 VA examination report shows that there were no obsessional rituals.  Further, her speech was not seen as intermittently illogical, obscure or irrelevant.  At the October 2004 VA examination, her speech was described as within normal limits, and an April 2007 VA treatment report reveals that her speech was soft and clear/coherent.  While the Veteran does have depression, the October 2004 VA examiner found that she was able to function independently.  Moreover, an April 2007 VA treatment record shows that she was cooperative and open.  It was observed that the Veteran was oriented to time, place and person, and it appears to the Board that there was no neglect of personal appearance and hygiene.  Even though the Veteran had no friends and was not romantically involved with anyone, difficulty in establishing and maintaining social relationships is contemplated by the current 50 percent rating.  Although there is some evidence of occupational impairment, the types of symptoms outlined by the regulation as examples of deficiencies for the next higher rating of 70 percent have not been demonstrated.  There is no suicidal ideation or obsessional rituals, problems with speech, spatial disorientation or neglect of personal appearance.  Again, although there is depression, it does not appear that such depression affects the Veteran's ability to function independently, appropriately, and effectively.  The evidence simply does not more nearly approximate the impairment for a 70 percent rating under the rating criteria.  

The Board acknowledges that an October 2004 VA treatment record shows that the Veteran's GAF score was 50, which is indicate of serious symptoms.  However, the GAF score is not determinative by itself.  The symptoms reported in October 2004 do not approximate the types of symptoms for a 70 percent rating, and the totality of the evidence does not support a 70 percent rating.  It should be noted that a GAF of 55, which is indicative of moderate symptoms was reported when the Veteran was seen at the VA in January 2005.  The Board does not view the differences in reported GAF scores to be persuasive evidence in itself to warrant a rating in excess of 50 percent.

Staged ratings are not of application since the Veteran's conversion is adequately contemplated by the 50 percent rating.  Should the severity of the conversion increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


Extraschedular Evaluation

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§  3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only her symptoms but the severity of her disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to assignment of a 20 percent rating (but no higher) for the Veteran's left ulnar neuropathy is warranted.  The appeal is granted to that extent, subject to laws and regulations applicable to payment of VA benefits. 

Entitlement to an increased rating for conversion disorder, currently evaluated as 50 percent disabling, is not warranted.  To this extent, the appeal is denied.


REMAND

At the time of the September 2008 Board remand, a September 15, 1986 Emergency Room treatment record from Eisenhower Army Medical Center was of record.  However, a review of that particular record shows treatment for a sore throat.  It appears to the Board that this was a few days prior to her motor vehicle accident that occurred on September 29, 1986 according to Army police reports.  As noted in the September 2008 Board remand, at the June 2008 Board hearing at the RO, the Veteran's representative requested that September 1986 Emergency treatment records from Eisenhower Army Medical Center in Fort Gordon, Georgia reflecting treatment after an accident should be obtained.  In a September 2008 remand, the Board had directed the RO to obtain the September 1986 records.    

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  There does not appear to be any documentation in the claims file evidencing any RO attempt to obtain September 1986 emergency treatment records from the Eisenhower Army Medical Center in Fort Gordon, Georgia reflecting treatment following the motor vehicle accident.

Additionally, the medical opinions of record are arguably inadequate.  Part of the August 2003 VA examiner's opinion noted that it was difficult to make an informed opinion because of lack of records, and the November 2009 VA examiner's opinion was based on lack of evidence of low back disability after the 1986 motor vehicle accident.  Unless the Board finds that the appellant's testimony is not credible, an examiner may not ignore that lay evidence and base his/her opinion on the absence of in-service corroborating medical records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Board notes that the Veteran is competent to testify as to the symptoms of low back disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Although the Board regrets further delay, the case must be returned to the RO for another examination and opinion. 

As the issue of TDIU is inextricably intertwined with the service connection issue on appeal, the RO should reconsider this issue after development and reconsideration of the service connection issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request copies of all treatment records from the Eisenhower Army Medical Center in Fort Gordon, Georgia.  The Board is particularly interested in September 29, 1986 emergency records reflecting treatment due to a motor vehicle accident.  The RO should document attempts to search for this particular record.

2.  The Veteran should also be afforded another appropriate VA examination to determine the nature, extent and etiology of any current low back disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability is causally related to service, to include any injury during service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service medical records, August 2003 and November 2009 VA examinations, and Dr. Sood's June 2011 medical opinion.

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of entitlement to service connection for low back disability and determine whether TDIU is warranted.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


